—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 26, 1993 (People v Amaker, 195 AD2d 605), affirming a judgment of the Supreme Court, Kings County, rendered October 30, 1989.
Ordered that the application is denied.
*586The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Copertino and Thompson, JJ., concur.